Butler App. No. CA200002026. This cause is pending before the court as a discretionary appeal and cross-appeal. It appears from the records of this court that appellee/cross-appellant has not filed a memorandum in response and in support of cross-appeal, due February 23, 2001, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this case with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal be, and hereby is, dismissed.
The appeal of Allen J. Miller, a minor, et al., remains pending.